06/17/2022




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 21-0594




                                  No. DA 21-0594

KIRK B. REISBECK,

      Plaintiff and Appellant,                                ORDER

      -vs-

FARMERS INSURANCE EXCHANGE,

      Defendant and Appellee.


      Appellee Farmers Insurance Exchange filed a motion under M. R. App. P.

26(1) for an extension of the deadline to file its answer brief up to and including

July 25, 2022.

      IT IS ORDERED that Farmers’ motion is GRANTED. Farmers shall file

its answer brief on or before July 25, 2022.



      Dated this ______ day of June, 2022.




                                        ________________________________




                                                                        Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                              June 17 2022